UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6782


WILLIAM MARROW-EL,

                Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden; J. MICHAEL STOUFFER, Commissioner,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-01009-JFM)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Marrow-El, Appellant Pro Se.  Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Marrow-El appeals the district court’s orders

denying    relief   on   his   42   U.S.C.   § 1983    (2006)   complaint    and

denying reconsideration of that order.                 We have reviewed the

record    and   find   no   reversible     error.      Accordingly,   we    deny

Marrow-El’s motion for appointment of counsel and affirm for the

reasons stated by the district court.           Marrow-El v. Shearin, No.

1:11-cv-01009-JFM (D. Md. Feb. 2, 2012 & Mar. 27, 2012).                     We

dispense    with    oral    argument     because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2